                       IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                   WESTERN DIVISION

 DAVID MILLER
               Plaintiff
                                               CASE: 5:17-cv-00041-DCB-MTP
 VERSUS

 MISSISSIPPI RESOURCES, LLC
              Defendant

                                           ORDER

       Considering the foregoing motion:

       IT IS HEREBY ORDERED that the motion is GRANTED and the deadlines to file an

opposition to Defendant’s motion for summary judgment is extended to October 28, 2019.

                           Signed this 22nd day of October, 2019.



                                           ___/s/ David Bramlette____________________
                                           UNITED STATES DISTRICT COURT JUDGE
